IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0977
                              Filed August 16, 2017


IN THE INTEREST OF A.K.S.,
Minor Child,

N.S., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Colin J. Witt, District

Associate Judge.



       A mother appeals a district court order terminating her parental rights to

her child. AFFIRMED.



       Marcy J. Lundberg of Lundberg Law Firm, Indianola, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Karl Wolle of Juvenile Public Defender’s Office, Des Moines, guardian ad

litem for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       A mother appeals a district court order terminating her parental rights to

her child, born in 2013. She contends (1) the record lacks clear and convincing

evidence to support the ground for termination cited by the district court and (2)

termination is not in the child’s best interests.

I.     Grounds for Termination

       The district court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(h) (2017), which requires proof of several elements

including proof that the child cannot be returned to the mother’s custody. On our

de novo review, we agree with the district court that the State proved this ground.

       The child was removed from the mother’s care in June 2016, based on the

mother’s methamphetamine use while serving as the child’s primary caretaker.

The child was subsequently adjudicated in need of assistance.

       The mother unsuccessfully attempted outpatient treatment.               She was

admitted to inpatient treatment but, according to the department of human

services, “was not receptive to making healthy changes which would support her

recovery.” She chose to discharge from the ninety-day program within a month.

On her discharge, she did not attend outpatient treatment as recommended and

admitted to resuming methamphetamine use.

       Over    the   next    several   months,      the   mother   continued    to   use

methamphetamine. Nine months after the child’s removal, she was admitted to

another inpatient facility. At the first of three termination hearings eleven days

later, she admitted to using marijuana and methamphetamine the day before she

entered the facility.       She asked for three additional months to facilitate
                                         3


reunification with her child. The district court granted the request and held the

termination petition “pending” until a termination hearing two months later.

       At the second termination hearing, the mother testified to sixty-one days of

sobriety and again sought additional time to facilitate reunification. The court

again postponed the termination hearing, this time for a month.

       At the final termination hearing, the mother remained in the inpatient

facility. She testified to ninety-two days of sobriety and asked for additional time

to complete treatment and reunify with her child.

       The mother essentially conceded she was in no position to have the child

immediately returned to her care. Although her recent abstinence from drug use

was commendable, it occurred in a structured setting, with no opportunity to test

her ability to care for and protect the child independently while maintaining her

sobriety.   We conclude termination was warranted under Iowa Code section

232.116(1)(h).

II.    Best Interests

       Termination must also be in the child’s best interests. See In re P.L., 778

N.W.2d 33, 40 (Iowa 2010). In this case it was. During the first nine months

after the child’s removal, the mother did little to address her addictions and only

sporadically attended supervised visits with her child.      Her non-participation

resulted in a reduction of visits from three supervised sessions per week to one

supervised session per week. Although her attendance improved in 2017, the

department pointed out that the child was brought to the inpatient facility from

March 2017 forward.
                                          4


       We recognize certain factors may have caused the mother to lose hope.

First, the foster mother’s interest in adopting the child appeared to have clouded

her ability to facilitate reunification. Second, the child’s therapist appeared to

have placed undue weight on the three-year-old child’s preference to not have

her mother participate in play therapy, a preference she conceded might change

if the child saw her mother at the therapy sessions. Finally, the service provider

who supervised visits chastised the mother for actions that she agreed did not

affect the child’s safety, such as giving the child Easter candy during a morning

visit. While troubling, these factors don’t take away from the fact that the mother

failed to make the most of the reunification services offered to her. We conclude

termination was in the child’s best interests.

       We affirm the termination of the mother’s parental rights to her child.

       AFFIRMED.